              Case 3:14-cv-03264-JD Document 2735 Filed 11/07/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9                                       SAN FRANCISCO DIVISION
10
     IN RE CAPACITORS ANTITRUST LITIGATION                   Master File No. 3:17-md-02801-JD
11                                                           Case File No. 3:14-cv-03264-JD
12   THIS DOCUMENT RELATES TO:                               ORDER RE REPORT AND
     THE DIRECT PURCHASER CLASS ACTION                       RECOMMENDATIONS OF SPECIAL
13                                                           MASTER, AND ATTORNEYS’ FEES
                                                             AND EXPENSES
14

15

16

17

18

19

20

21            The Court has reviewed the Report and Recommendations of the Special Master on the Direct
22   Purchaser Plaintiff Class Counsel’s Request for Attorneys’ Fees and Reimbursement of Expenses
23   (R&R), MDL ECF No. 1397,1 which was prepared and submitted pursuant to the July 29, 2020 Order
24   Appointing Special Master Monica Ip, MDL ECF No. 1366. As stated in the Direct Purchaser Class’s
25   motion to adopt the R&R, MDL ECF No. 1400, Class Counsel for the Direct Purchaser Class does not
26

27

28   1
         “MDL ECF No. __” citations are to Case No. 3:17-md-02801.
30

31
               Case 3:14-cv-03264-JD Document 2735 Filed 11/07/20 Page 2 of 3



 1   object, and asks the Court to adopt the R&R. No other party, or any non-party, has objected to or

 2   challenged the R&R in any way.

 3             The Court has also reviewed the motion for attorneys’ fees and expenses, which requests awards

 4   in the amounts of (a) $69,615,000 for fees accrued as of December 31, 2019; and (b) $9,062,184.75 to

 5   fully cover all litigation costs and expenses incurred through December 31, 2019, and partially cover

 6   litigation costs and expenses incurred in calendar year 2020. MDL ECF No. 1362. The application for

 7   attorneys’ fees and reimbursement of expenses was made in connection with the Class’s motion for

 8   final approval of settlements with AVX, ELNA, Holy Stone, KEMET, Panasonic, Shinyei, Shizuki and

 9   Taitsu.
10             The Court finds that Special Master Ip’s R&R was well-reasoned and amply supported by the

11   record, and adopts it in full, including all of its determinations and recommendations, and its validation

12   of the lodestar amount. See MDL ECF No. 1397 (lodestar figures).

13             The settlements achieved by the Direct Purchaser Class and their attorneys with AVX, ELNA,

14   Holy Stone, KEMET, Panasonic, Shinyei, Shizuki and Taitsu have recovered $232,050,000 in damages

15   (the Settlement Fund) on behalf of the victims of the price-fixing conspiracy. The settlement with

16   Panasonic also obligates it to continue to cooperate under the Antitrust Criminal Penalty Enhancement

17   and Reform Act of 2004, P.L. 108-237, with the Class’s prosecution of the claims against the non-

18   settling defendants. These settlements follow three earlier rounds of settlements with nine other

19   defendant corporate families. The Court entered orders granting final approval of the prior three rounds

20   of settlements on June 27, 2017, June 28, 2018, and May 16, 2019. ECF No.2 1713; MDL ECF Nos.
21   249, 587.

22             The damages recovered on behalf of the Class are substantial, and go far in redressing the harm

23   to the purchasers and markets for capacitors that the conspiracy inflicted. The MDL litigation has been

24   hard-fought by both sides, and required an enormous amount of work to collect evidence in the United

25   States and several overseas countries, bring and defend complex motions, and prepare a sprawling case

26   for a jury trial. Class Counsel prosecuted the case with skill and vigor, and achieved strongly positive

27

28   2
         “ECF No. __” citations are to Case No. 3:14-cv-03264-JD.
30

31
            Case 3:14-cv-03264-JD Document 2735 Filed 11/07/20 Page 3 of 3



 1   results. The Court also appreciated the professionalism and spirit of cooperation that Class Counsel

 2   brought to the proceedings.

 3          Consequently, the Court finds that Class Counsel’s attorneys’ fees request is fair and reasonable,

 4   and commensurate with the results obtained for the Class. The fees are appropriate under the

 5   percentage-of-the-recovery method. Counsel’s request of $69,615,000 in attorneys’ fees constitutes

 6   30% of the Settlement Fund created by the present round of settlements, but on a cumulative basis

 7   across all four rounds of settlements, Class Counsel’s requested fee award would amount to 27.6% of

 8   the total settlements reached. While this is on the high side, Class Counsel’s hard work and excellent

 9   results warrant it, particularly in light of the fact that they undertook this case on a contingency basis,
10   and that the class members, who had notice of the fees request, did not object or express any concerns.

11   The Court also finds the attorneys’ fees request to be reasonable after conducting a lodestar cross-check.

12          The Court awards expenses in the amount specified in the R&R. The Special Master found that

13   unreimbursed expenses through July 24, 2020, totaled $9,548,764.41. MDL ECF No. 1397 at 7. These

14   expenses were reasonably and necessarily incurred in the ordinary course of prosecuting this MDL

15   case. The $9,548,764.41 is to be paid from the Settlement Fund.

16          For the $69,615,000 fees award, the Court directs 15% of that amount to be withheld pending

17   completion of the Post-Distribution Accounting required by the Northern District’s Procedural

18   Guidance for Class Action Settlement, and further order of the Court. The expenses may be paid in full

19   without a withholding.

20          IT IS SO ORDERED.

21   Dated: November 7, 2020

22                                                                     HON. JAMES DONATO
                                                                       United States District Judge
23

24

25

26

27

28

30

31
